     Case 5:19-cv-02192-CBM-JEM Document 18 Filed 09/18/20 Page 1 of 2 Page ID #:200



1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                  )
      NORMAN ANTHONY BROWN,                         )     Case No. EDCV 19-2192-CBM (JEM)
12                                                  )
                           Petitioner,              )
13                                                  )     ORDER ACCEPTING FINDINGS AND
                    v.                              )     RECOMMENDATIONS OF UNITED
14                                                  )     STATES MAGISTRATE JUDGE
      CYNTHIA TAMPKINS,                             )
15                                                  )
                           Respondent.              )
16                                                  )
17
             Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
      records on file, and the Report and Recommendation of the United States Magistrate
19
      Judge. No Objections to the Report and Recommendation have been filed within the time
20
      allowed for Objections. The Court accepts the findings and recommendations of the
21
      Magistrate Judge.
22
             Based on the foregoing, IT IS HEREBY ORDERED:
23
             (1)    Respondent’s Motion to Dismiss is GRANTED.
24
             (2)    Pursuant to Ninth Circuit Rule 22-3(a), the Court hereby REFERS the Petition
25
      to the Ninth Circuit for consideration as an application for leave to file a second or
26
      successive habeas corpus petition.
27

28
     Case 5:19-cv-02192-CBM-JEM Document 18 Filed 09/18/20 Page 2 of 2 Page ID #:201



1            “Petitioner is advised that this referral alone does not constitute compliance with
2     Circuit Rule 22-3 and 28 U.S.C. § 2255(h). Petitioner must still file a motion for leave to
3     proceed in the Court of Appeals and make the requisite showing” to convince the Ninth
4     Circuit to grant him leave to file this second-or-successive habeas petition.” Henderson v.
5     Madden, No. LA CV 16-02003-VBF (AGR), 2016 WL 4009873, at *3 n.1, *5-6 (C.D. Cal.
6     June 3, 2016) (collecting cases in which Ninth Circuit district courts issued this advisement
7     to pro se habeas petitioners). Petitioner is directed to consult this statute and Ninth Circuit
8     Rule 22-3 for further information.
9            (3) The Clerk shall send copies of the Petition and this Order to the Ninth Circuit.
10    The Clerk also shall mail Petitioner a copy of Ninth Circuit Rule 22-3 and Ninth Circuit Court
11    of Appeals Form 12, entitled “Application for Leave to File Second or Successive Petition
12    Under 28 U.S.C. § 2254 or Motion Under 28 U.S.C. § 2255.”
13           (4) The Petition is DISMISSED without prejudice to its refiling after Petitioner obtains
14    permission to do so from the Ninth Circuit.
15           (5) Judgment shall be entered accordingly.
16           IT IS SO ORDERED.
17

18    DATED: SEPTEMBER 18, 2020
                                                             CONSUELO B. MARSHALL
19                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28                                                   2
